NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 10a0032n.06

                                               Case No. 08-4638                                        FILED
                                                                                                   Jan 20, 2010
                               UNITED STATES COURT OF APPEALS                                LEONARD GREEN, Clerk
                                    FOR THE SIXTH CIRCUIT

 UNIQUE PAVING MATERIALS CORP.,                                )
 et al.,                                                       )
                                                               )
            Plaintiffs-Appellants,                             )        ON APPEAL FROM THE
                                                               )        UNITED STATES DISTRICT
                   v.                                          )        COURT FOR THE NORTHERN
                                                               )        DISTRICT OF OHIO
 ANTHONY J. FARGNOLI, et al.,                                  )
                                                               )
            Defendants-Appellees.                              )
                                                               )
 _______________________________________

BEFORE: BATCHELDER, Chief Judge; GRIFFIN, Circuit Judge; and TARNOW, District
Judge.*

        ALICE M. BATCHELDER, Chief Judge. Unique Paving Materials Corp. (hereinafter

“Unique”) and Unique Paving Materials of California (together hereinafter “Plaintiffs”) appeal the

district court’s order granting summary judgment to Anthony Fargnoli, Don Nathan, Lloyd Folsom,

Lafarge North America, Inc., and the QPR Division of Lafarge North America (hereinafter

“Defendants”) on the Plaintiffs’ claims for injunctive relief to prevent Defendants from using

Plaintiffs’ trade secrets, breach of contract and contract damages, conversion, misappropriation of

trade secrets, tortious interference, unfair competition, tortious inducement, and violation of Ohio’s

Uniform Trade Secrets Act, Ohio Rev. Code Ann. § 1333.61, et seq. (LexisNexis 2006). All these

claims arise out of Fargnoli’s leaving Unique for QPR after being encouraged to do so by Nathan


        *
         The Honorable Arthur J. Tarnow, United States District Court for the Eastern District of Michigan, sitting
by designation.
and Folsom, and Unique’s subsequent attempts to enforce the non-competition clause of its contract

with Fargnoli.

        The district court held that Plaintiffs failed to adduce sufficient evidence of misappropriation

or threatened or inevitable misappropriation of trade secrets to withstand summary judgment on

those claims. The district court also held that Plaintiffs’ conversion, misappropriation of trade

secrets, tortious interference, and unfair competition claims were preempted by Ohio’s Uniform

Trade Secrets Act, Ohio Rev. Code Ann. § 1333.67 (LexisNexis 2006), and evidence Plaintiffs

sought to rely on to raise new claims under Ohio’s deceptive trade practices statute, Ohio Rev. Code

Ann. § 4165.02 (LexisNexis 2007) was not properly before the court. The district court further held

that the contract’s non-compete clause was unenforceable in Ohio and Pennsylvania, and that

Plaintiffs did not present sufficient evidence of a breach by Defendants’ activities in New York.

Finally, the district court held that because Plaintiffs failed to present sufficient evidence of a breach

of contract, their tortious interference claims also failed.

        After carefully reviewing the record, the applicable law, the parties’ briefs and counsels’

arguments, we are convinced that the district court did not err in its conclusions. As the district

court’s opinion correctly sets out the law governing the issues raised and clearly articulates the

reasons underlying its decision, issuance of a full written opinion by this court would serve no useful

purpose. Accordingly, for the reasons stated in the district court’s opinion, we AFFIRM the district

court’s order granting summary judgment in favor of Defendants.




                                                    2